Citation Nr: 0018981	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for a bilateral ankle disability.  A personal hearing was 
held before a member of the Board at the RO (i.e. a Travel 
Board hearing) in November 1998.  In February 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a bilateral ankle 
disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral ankle disability.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1968 
to December 1969.  A review of his service medical records 
shows that on medical examination performed for induction 
purposes in March 1968, his lower extremities were listed as 
normal.  An August 1969 note shows that the veteran was 
treated for an injury to his right ankle incurred while 
playing basketball.  The diagnosis was a mild to moderate 
right ankle sprain.  The veteran was placed on light duty.  
On follow-up examination three days later, there was full 
range of motion of the ankle, swelling was much reduced, and 
there was evidence of ecchymotic areas of the lateral ankle.  
The veteran was returned to full duty.  Subsequent service 
medical records are negative for a chronic bilateral ankle 
disability.

On medical examination performed for separation purposes in 
December 1969, the veteran's lower extremities were listed as 
normal.  No disqualifying defects were found, and the 
veteran's physical profile (PULHES) included L-1 (normal) for 
the lower extremities.  In a report of medical history 
completed in conjunction with the separation medical 
examination in December 1969, the veteran denied a history of 
swollen or painful joints, a history of broken bones, and a 
history of bone, joint or other deformity.

In August 1970, the veteran filed a claim for service 
connection for a right heel condition.  He said he developed 
a right heel blister during basic training, and the tissue in 
the area later became infected.

At a September 1970 VA examination, the veteran complained of 
residuals of a blister on his right heel.  He reported recent 
outpatient treatment for such at the Ann Arbor VA Medical 
Center (VAMC).  The examiner noted a tender scar on the back 
of the right heel, with normal range of motion of the right 
ankle.  An ankle disability was not noted.  Examination also 
showed calluses of several toes of both feet.

In October 1970, the RO granted service connection for a scar 
on the back of the right heel and for calluses of both feet.

Post-service medical records are negative for treatment of a 
right ankle condition until the late 1980s.  Private medical 
records dated in July 1988 from the Westgate Clinic reflect 
that the veteran was treated for an acute right ankle strain.  

A letter from the State of Ohio Office of Workers' 
Compensation reflects that the veteran submitted an 
application, alleging that he was injured in July 1988.  It 
was noted that according to the veteran, the injury was in 
the tarsal region.

Post-service medical records are entirely negative for a 
diagnosis of a left ankle disability.

VA outpatient treatment records dated from 1993 to 1997 
reflect occasional treatment, including physical therapy, for 
a right ankle disability, but primarily relate to treatment 
for other conditions.  A July 1993 treatment note reflects 
treatment for right foot pain.  An October 1994 treatment 
note shows that the veteran complained of right ankle 
weakness since 1964, and reported a history of bad sprains.  
The diagnostic assessment was mild right ankle pain.  An 
October 1994 X-ray study of the right ankle showed a smooth-
margined bony density present in the distal tip region of the 
medial malleolus.  The examiner indicated that the findings 
might represent an accessory ossicle or an old fracture 
fragment.  Clinical correlation was advised.  There were no 
acute fractures or other significant intrinsic osseous 
abnormalities.  A November 1996 treatment note shows that the 
veteran reported that he wanted to obtain service connection 
for recurrent bilateral ankle traumas.  He reported no 
current complaints.

In January 1997, the veteran submitted a claim for service 
connection for a bilateral ankle disability.  He asserted 
that he sprained and fractured his ankles many times during 
his service in Vietnam.

In January 1998, the RO received a statement from the veteran 
in which he stated that he sprained his ankles several times 
during service, but did not always seek treatment for the 
injuries, since he had been told not to go to sick call 
unless his condition was very serious.  He reported treatment 
for an ankle condition at the Toledo VA clinic in the summer 
of 1995.

VA outpatient treatment records dated from 1998 to 1999 
reflect treatment for a variety of conditions including a 
right ankle disability.  In July 1998, the veteran was 
treated after he incurred an inversion injury to the right 
ankle.  The examiner noted that an X-ray study showed an 
avulsion fracture of the distal fibula, and indicated a 
diagnostic assessment of an avulsion fracture of the right 
distal fibula.  A July 1998 X-ray study of the right ankle 
showed no evidence of current fracture or dislocation.  The 
examiner noted well-corticated fragments adjacent to the 
medial and lateral malleoli, and opined that such likely 
represented old avulsion fractures involving the lateral 
malleolus.  An August 1998 treatment note shows that the 
veteran was treated for a right ankle sprain; the examiner 
noted that he had a chronic problem with instability.  An 
August 1998 X-ray study of the right ankle showed findings 
similar to those of the July 1998 study.

By a statement dated in March 1998, the veteran reiterated 
many of his assertions.  He said he had sprained his ankles 
so frequently that doctors told him his X-ray studies looked 
like a crossword puzzle.  He stated that he only sought 
treatment from doctors on three or four occasions when his 
pain was so bad that he was unable to walk, and he only went 
to VA doctors once.

At a November 1998 Travel Board hearing, the veteran 
reiterated many of his assertions.  He asserted that he 
incurred a bilateral ankle disability in service, and said he 
had no ankle problems prior to service.  He reported recent 
VA medical treatment for a right ankle disability at the 
Toledo outpatient clinic and at the Ann Arbor VAMC.  He 
reported private treatment for an ankle condition at Toledo 
Hospital about fifteen years previously.

In February 1999, the Board remanded the case to the RO in 
order to obtain VA and private medical records.

In a February 1999 memorandum, a representative from the Ann 
Arbor VAMC indicated that the veteran began treatment there 
in July 1993.  In an April 1999 memorandum, this statement 
was reiterated.

By a statement dated in April 1999, the veteran reported that 
he was treated for a sprained ankle approximately ten to 
fifteen years previously at Toledo Hospital.

By a memorandum dated in August 1999, a representative from 
Toledo Hospital stated that no records were found relating to 
the veteran.

In October 1999, the RO received an undated statement from 
the veteran in which he stated that he recently re-injured 
his ankle and was treated at Riverside Hospital in Toledo, 
Ohio.  He enclosed copies of private medical records dated in 
1988 and a copy of a letter from the Ohio Office of Workers' 
Compensation (described above).

By a letter to the veteran dated in October 1999, the RO 
requested that he provide authorizations to release 
information for Riverside Hospital and for the Ohio Office of 
Workers' Compensation.  The veteran did not respond to this 
letter.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for a bilateral ankle 
disability which he asserts was incurred during military 
service.   His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records are negative for a diagnosis of a 
chronic left ankle disability.  Service medical records 
reflect that the veteran was treated for a right ankle sprain 
on one occasion, in August 1969.  On follow-up examination a 
few days later, there was full range of motion of the ankle, 
swelling was much reduced, and there was evidence of 
ecchymotic areas of the lateral ankle.  The veteran was 
returned to full duty.  Subsequent service medical records 
are negative for a chronic right ankle disability.  The 
veteran's lower extremities were clinically normal on 
separation examination in December 1969.  In a report of 
medical history completed in conjunction with the separation 
medical examination in December 1969, the veteran denied a 
history of swollen or painful joints, a history of broken 
bones, and a history of bone, joint or other deformity.

Post-service medical records are entirely negative for a left 
ankle disability, and are negative for treatment of a right 
ankle condition until 1988, when the veteran was diagnosed 
with an acute right ankle strain which was reportedly due to 
a work-related injury.  Subsequent medical records reflect 
that the veteran has been diagnosed with a chronic right 
ankle strain.  A 1998 X-ray study indicated well-corticated 
fragments adjacent to the medial and lateral malleoli; the 
examiner opined that such likely represented old avulsion 
fractures involving the lateral malleolus.

The veteran has asserted that he incurred a bilateral ankle 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology, and his statements do not serve to make his 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran has not submitted competent medical evidence 
linking the current right ankle disability with service.  He 
has also not submitted competent medical evidence of a 
current left ankle disability and of linkage of any such 
disability with service.  Without such evidence, the claim 
for service connection is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a bilateral ankle disability is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

